 



Exhibit 10.37
SHAREHOLDER AGREEMENT TERMINATION AGREEMENT
     This Shareholder Agreement Termination Agreement (this “Termination
Agreement”) is made as of December 23, 2005 by and between IRWIN COMMERCIAL
FINANCE CANADA CORPORATION (the “Company”) and IRWIN INTERNATIONAL CORPORATION
(“IIC”, and together with the Company, the “Parties” and each a “Party”).
     WHEREAS, on November 1, 2002, the Parties and Onset Holdings, Inc. (“OHI”)
entered into that certain Shareholder Agreement (the “Shareholder Agreement”);
     WHEREAS, OHI is no longer an owner of capital stock of the Company; and
     WHEREAS, the Parties desire to terminate the Shareholder Agreement
immediately following IIC’s purchase of all of the common stock of the Company
owned by Onset Holdings Inc. (the “Stock Purchase”), pursuant to the terms and
conditions of this Termination Agreement;
     NOW, THEREFORE, in consideration of the above and the mutual covenants set
forth in this Termination Agreement and other valuable consideration received by
the Parties, the Parties agree as follows.
1. Termination. Immediately following the Stock Purchase, the Shareholder
Agreement shall immediately terminate and thereafter the Parties shall have no
further rights or obligations in connection therewith.
2. Release. Each Party and, if applicable, its respective directors, officers,
employees, affiliates, parent organizations, subsidiaries, predecessors in
interest, successors in interest, agents, and assigns, hereby releases the other
Parties and, if applicable, its respective directors, officers, employees,
affiliates, parent organizations, subsidiaries, predecessors in interest,
successors in interest, agents, and assigns from any claim at law or equity,
known or unknown, arising out of the Shareholder Agreement provided, however,
that nothing herein shall release, waive or impair any right of any Party to
enforce this Termination Agreement in accordance with its terms.
3. Applicable Law. This Termination Agreement shall be construed and enforced
under and in accordance with, and shall be governed by, the laws of the State of
Indiana, without regard to conflicts of laws principles.
4. Executed Counterparts as Same Instrument; Execution by Facsimile. This
Termination Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
to this Termination Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Termination Agreement.

 



--------------------------------------------------------------------------------



 



5. Agreement Binding Upon Parties’ Successors. This Termination Agreement shall
be binding upon and inure to the benefit of the Parties’ respective
predecessors, successors, officers, employees, affiliates, parent organizations,
subsidiaries, agents, and assigns.
6. Modifications Only in Writing. This Termination Agreement may not be modified
or amended, except in writing signed by all Parties hereto.
7. Entire Agreement. This Termination Agreement constitutes the entire agreement
by and among the Parties and there are no representations, warranties,
covenants, or obligations except as set forth herein. This Termination Agreement
supersedes all prior and contemporaneous agreements, understandings,
negotiations, and discussions, written or oral, of the Parties hereto, relating
to the subject matter hereof or to any transactions contemplated hereunder.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Termination Agreement by
their duly authorized representatives as of the date set forth above.

     

IRWIN COMMERCIAL FINANCE CANADA CORPORATION

By:   /s/ Thomas D. Washburn
 
Thomas D. Washburn, Chairman

     

IRWIN INTERNATIONAL CORPORATION

By:   /s/ Gregory F. Ehlinger
 
Gregory F. Ehlinger, Senior Vice President
and Chief Financial Officer

3